                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  ) Case No.: 2:21-cv-00034
MICHAEL LUTE,                     )
                      Plaintiff,  )
                                  )
          vs.                     )
                                  )
                                  ) COMPLAINT
                                  )
BANK OF AMERICA, N.A.; TRANSUNION )
LLC,                              )
                      Defendants. )
                                  )
                                  )


      Plaintiff Michael Lute alleges:

                               PRELIMINARY STATEMENT

   1. This is an action for damages arising from Defendant’s violations of the Fair Credit

      Reporting Act, 15 U.S.C. § 1681 et seq. (the “FCRA”).

                               JURISDICTION AND VENUE

   2. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

   3. Venue is proper in this district under 28 U.S.C §1391(b).

                                           PARTIES

   4. Plaintiff, Michael Lute, is a natural person, who at all relevant times has resided in White

      Pine, Tennessee.

   5. Defendant, Bank of America, N.A. (“BOA”), is a bank corporation that regularly

      conducts business in Tennessee with its corporate headquarters located at 100 North

      Tryon Street, Charlotte, North Carolina 28255. BOA regularly and in the ordinary course

      of business furnishes information to various consumer reporting agencies regarding




Case 2:21-cv-00034-CLC-CRW Document 1 Filed 02/18/21 Page 1 of 7 PageID #: 1
      BOA’s transactions with consumers, and is a “furnisher” of information as contemplated

      by FCRA § 1681s-2(a) & (b).

   6. Defendant TransUnion, LLC (“TRANSUNION”) is a business entity that regularly

      conducts business in the state of Tennessee with its principal place of business at 555 West

      Adams, Chicago, Illinois 60661. TRANSUNION is a “consumer reporting agency” as

      defined in 15 U.S.C. § 1681a(f) and engaged in the business of assembling, evaluating, and

      disbursing information concerning consumers for the purpose of furnishing consumer

      reports, as defined in 15 U.S.C. §1681 a(d), to third parties.

                                     FACTUAL STATEMENT

   7. On a date better known by Defendant BOA, Lute opened accounts #4888941991606041

      and #5466320998637704 (BOA Accounts) with BOA.

   8. Sometime prior to 2016, after non-payment on the BOA Accounts, BOA reported

      Plaintiff’s BOA Accounts with a balance and past due balance, to the credit bureaus,

      EXPERIAN and TRANSUNION.

   9. On December 30, 2016, BOA discharged the debt and issued Lute 1099C on Account

      #4888941991606041 and Account #5466320998637704 and the waiver was considered a

      taxable income.

   10. “Canceled” is a term of art that means that the creditor has forgiven the loan and has

      released the debtor from the obligation to repay the funds previously borrowed.

   11. BOA sent notice of their decisions to Plaintiff at his residence. BOA also advised Plaintiff

      that the debt was cancelled and would no longer be sought.

   12. On information and belief, BOA reported to the IRS that the BOA Accounts had been

      canceled and obtained a tax benefit for BOA on that basis.


                                                2

Case 2:21-cv-00034-CLC-CRW Document 1 Filed 02/18/21 Page 2 of 7 PageID #: 2
   13. On information and belief, BOA voluntarily disposed of BOA’s right to collect on the BOA

      Accounts and unilaterally procured a benefit for BOA by exercising the power to dispose

      of those contractual rights.

   14. Plaintiff was no longer obligated to repay BOA because BOA fully disposed of BOA’s

      rights under the contract, just as Plaintiff would not be obligated if BOA had disposed of

      BOA’s rights by selling the BOA accounts or otherwise assigning BOA’s rights to a private

      party for valuable consideration.

   15. Despite reporting to Plaintiff and the IRS that the BOA Accounts were canceled, BOA

      continued to report the accounts to EXPERIAN as still owing to BOA and having a balance

      due, and a monthly balanced owed.

   16. BOA unilaterally gained the benefits both of continuing to collect a debt and canceling the

      debt, while unilaterally imposing on Plaintiff the detriments of still owing the balance while

      also imposing the detriments associated with the debt being canceled.

   17. On or about March 2019, Plaintiff reviewed his credit report and noticed that the BOA

      trade lines continued to report a balance due on his EXPERIAN credit reports, suggesting

      that Plaintiff continued to owe the cancelled debts. As the BOA Accounts cannot be both

      canceled and still have a balance due, on or about March 8, 2019, Plaintiff sent a dispute

      letter to EXPERIAN stating that the debts had been cancelled.

   18. In response to Plaintiff’s dispute, the BOA trade lines were verified and continued to report

      a balance and past due amount on Plaintiff’s EXPERIAN credit reports.

   19. Had BOA conducted a reasonable investigation into Plaintiff’s dispute, it would have listed

      the balance as zero. This is especially so given BOA was put on specific notice of this error

      through Plaintiff and his counsel. BOA’s failure to reasonably investigate Plaintiff’s



                                                3

Case 2:21-cv-00034-CLC-CRW Document 1 Filed 02/18/21 Page 3 of 7 PageID #: 3
      dispute has negatively affected Plaintiff’s credit worthiness and prevented Plaintiff from

      obtaining a loan.

   20. The erroneous BOA tradelines were also reported on to TransUnion by BOA.

   21. On or about May 2019, TransUnion removed the erroneous tradelines on Plaintiff’s credit

      report and file as a result of Plaintiff’s disputes.

   22. On or about August 2019, TransUnion reinserted the erroneous tradelines on Plaintiff’s

      credit report. By doing so, TransUnion reported information on Plaintiff’s file that it

      specifically knew was false, and did not belong.

   23. After TransUnion’s reinsertion of the erroneous data, TransUnion never informed Plaintiff

      of the reinsertion.

   24. Because of Defendants’ conduct, Michael Lute suffered financial and emotional distress.


                                      COUNT I
                    VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                  BY TRANSUNION


   25. Plaintiff repeats, realleges, and reasserts the allegations contained in the above paragraphs

      and incorporates them as if specifically set forth at length herein.

   26. Defendant TRANSUNION prepared, compiled, issued, assembled, transferred, published

      and otherwise reproduced consumer reports regarding Plaintiff as that term is used and

      defined under 15 U.S.C. § 1681a.

   27. Said reports contained information about Plaintiff that was false, misleading, and

      inaccurate.




                                                  4

Case 2:21-cv-00034-CLC-CRW Document 1 Filed 02/18/21 Page 4 of 7 PageID #: 4
    28. Specifically, Plaintiff informed TRANSUNION that BOA had canceled the debt for the

        trade lines in question, and accordingly the trade lines should reflect a zero balance.

        Nonetheless, TRANSUNION verified the BOA trade lines as accurate.

    29. TRANSUNION negligently and willfully failed to maintain and/or follow reasonable

        procedures to assure maximum possible accuracy of the information it reported to one or

        more third parties pertaining to Plaintiff, in violation of 15 U.S.C. § 1681e(b).

    30. TRANSUNION negligently and willfully failed to advise Plaintiff of the reinsertion, in

        violation of 15 U.S.C. § 1681i(a)(5).

    31. As a direct and proximate result of TRANSUNIONS’s willful and/or negligent refusal to

        comply with the FCRA as described herein, Plaintiff has suffered loss and damage

        including, but not limited to: financial loss, loss of creditworthiness, loss of credit

        opportunity, damage to reputation, expenditure of significant time, energy and out-of-

        pocket costs, distress, mental anguish, worry, frustration, fear and embarrassment.

    32. TRANSUNION’s conduct, action and inaction was willful, rendering it liable for actual

        and statutory damages, and punitive damages in an amount to be determined by the Court

        pursuant to 15 U.S.C. § 1681n. In the alternative, TRANSUNION was negligent entitling

        the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.



        WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment against

TRANSUNION for the greater of statutory or actual damages, plus punitive damages along with

costs, interest, and attorney’s fees.



                                   COUNT II
                 VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                          BY BANK OF AMERICA, N.A.

                                                  5

Case 2:21-cv-00034-CLC-CRW Document 1 Filed 02/18/21 Page 5 of 7 PageID #: 5
   33. Plaintiff repeats, re-alleges, and reasserts the allegations contained in the above paragraphs

      and incorporates them as if specifically set forth at length herein.

   34. At all times pertinent hereto, BOA was a “person” as that term is used and defined under

      15 U.S.C. § 1681a.

   35. BOA willfully and negligently supplied Experian and TransUnion with information about

      Plaintiff that was false, misleading, and inaccurate.

   36. After receiving notice of Plaintiff’s dispute, BOA willfully and negligently failed to

      conduct a reasonable investigation of the inaccurate information that Plaintiff disputed, and

      continued reporting the inaccurate information to EXPERIAN and TRANSUNION.

   37. BOA notified Plaintiff and the IRS that the debt was cancelled, and any reasonable

      investigation would have made clear that the trade lines should no longer be reporting a

      balance.

   38. Thus, BOA could not have performed a reasonable investigation in compliance with the

      requirements imposed upon furnishers under the FCRA.

   39. By failing to conduct a reasonable investigation into Plaintiff’s disputes, including the

      failure to mark the accounts as in-dispute and verifying balances owed on a discharged

      debt BOA negligently violated § 1681s-2(b).

   40. Alternatively, by willfully failing to conduct a reasonable investigation BOA willfully

      violated § 1681s-2(b).

   41. As a direct and proximate result of BOA’s willful and/or negligent refusal to comply with

      the FCRA as described herein, Plaintiff has suffered loss and damage including, but not

      limited to: financial loss, loss of creditworthiness, loss of credit opportunity, damage to




                                                 6

Case 2:21-cv-00034-CLC-CRW Document 1 Filed 02/18/21 Page 6 of 7 PageID #: 6
        reputation, expenditure of significant time, energy and out-of-pocket costs, distress, mental

        anguish, worry, frustration, fear and embarrassment.

        WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment against BOA

for the greater of statutory or actual damages, plus punitive damages along with costs, interest, and

attorney’s fees.


                                     JURY TRIAL DEMAND

Plaintiff demands a jury trial on all issues so triable.


Dated this 18th day of February, 2021.




                                                               Respectfully Submitted,



                                                               /S/ Daniel Zemel
                                                               Daniel Zemel, Esq.
                                                               660 Broadway
                                                               Patterson, New Jersey 07514
                                                               T: 862-227-3106
                                                               E: dz@zemellawllc.com
                                                               Attorneys for Plaintiff




                                                   7

Case 2:21-cv-00034-CLC-CRW Document 1 Filed 02/18/21 Page 7 of 7 PageID #: 7
